DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9672264 issued to Venudhar Poluri et al. (Poluri”) and US 10,210162 issued to Mark Rees (“Rees”).

As per claim 1, Poluri teaches A method of determining a consistency level of a virtual machine snapshot (Poluri: Abstract), comprising: 
obtaining a backup … file of the virtual machine snapshot generated in a virtual machine backup process, the backup … file comprising log information related to the generation of the virtual machine snapshot (Poluri: column 8, lines 36-43, as for each replication generate replication information that is stored as replication metadata , the replication information may contain data about the replication, for example replication identification, timestamp, filenames, directory locations  and/or the directory 
 determining the consistency level of the virtual machine snapshot based on the backup …  file, the consistency level indicating a matching degree between a state of a virtual machine represented by the virtual machine snapshot and an actual state of the virtual machine when the virtual machine snapshot is generated (Poluri: column 10, lines 1-8, as Server2 uses the replication metadata to load the snapshot form the storage system , perform the verification and send the verification result to the replication server . In one aspect, this verification process may include restoring or recreating a database that is the subject of a snapshot and a database consistency check).
	Poluri does not explicitly teach log file. Rees does teach this limitation at column 1, lines 47-50 as log files associated with client devices. The log files correspond to a record of activities associated with the client device and column 4, lines 45-50 as backup management system to manage restoration of user data from one or more logical data sites at one or more data centers to client devices. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Poluri system of performing data replication and generating metadata for the replicated copy (snapshot) and storing the metadata for later use by utilizing the Rees system of log file management using a log file to provide a record of 
As per claim 2, same as claim arguments above and Rees teaches The method according to Claim 1, wherein obtaining the backup log file of the virtual machine snapshot comprises:
 obtaining a log compressed file generated in association with the virtual machine snapshot and decompressing the log compressed file to obtain the backup log file (Rees: column 15, lines 25-30, as received log files may be encrypted and/or compressed. Decompression operations are carried out).

As per claim 3, same as claim arguments above and Poluri teaches The method according to Claim 1, wherein determining the consistency level of the virtual machine snapshot comprises: 
determining at least one item in the backup log file that is associated with a write operation in the virtual machine backup process and determining the consistency level by determining whether contents corresponding to the at least one item are successfully backed up (Poluri: column 10, lines 1-8, as Server2 uses the replication metadata to load the snapshot form the storage system, perform the verification and send the verification result to the replication server. In one aspect, this verification process may include restoring or recreating a database that is the subject of a snapshot and a database consistency check).
As per claim 5, same as claim arguments above and Rees teaches the method according to Claim 1, further comprising: 
in response to failing to obtaining the backup log file successfully, determining the consistency level as a failure consistency level (Rees: column 15, lines 45-60, as decompression operations may sometimes fail to be successfully carried out and error messages may be produce to signal such failures).
As per claim 6, same as claim arguments above and Poluri teaches the method according to Claim 1, further comprising:
 performing, based on the consistency level, at least one of the following operations using the virtual machine snapshot: log truncation, cloud disaster recovery, and virtual machine recovery (Poluri: column 8, lines 36-46, as for each replication generate replication information that is stored as replication metadata , the replication information may contain data about the replication, for example replication 
As per claim 7, same as claim arguments above and Poluri teaches The method according to Claim 1, further comprising: 
receiving an indication that specifies an operation corresponding to a different consistency level, the operation comprising at least one of: log truncation, cloud disaster recovery, and virtual machine recovery and performing an operation corresponding to the determined consistency level of the virtual machine snapshot as specified in the indication (Poluri: column 10, lines 10-22, as storage objects other than data base similarity may the subject of snapshots and verification. For example, storage objects may include databases, other data containers, storage volumes, drive partitions, full drives and the like. The replication server marks snapshots as being verified, if the snapshot was verified by server2, or it can record an error and have snapshot invalidated and be rerun if needed. The status can be reported to interested client systems.). 

As per claim 8, same as claim arguments above and Poluri teaches The method according to Claim 1, further comprising: 
sending information on the consistency level to a user of the virtual machine (Poluri: column 10, lines 19-23, a The replication server marks snapshots as being verified, if the snapshot verifies by server2 or it can be rerun if needed. The status can be reported to interested client systems.). 
As per claim 9, Poluri teaches A device for determining a consistency level of a virtual machine snapshot (Poluri: Abstract), comprising: 
at least one processing unit (Poluri: see Figure 1A); 
at least one memory being coupled to the at least one processing unit and storing instructions for being executed by the at least one processing unit, the instructions, when being executed by the at least one processing unit, causing the device to perform a method (Poluri: see Figure 1A, 1B, 1C, 1D), the method comprising:
 obtaining a backup … file of the virtual machine snapshot generated in a virtual machine backup process, the backup … file comprising log information related to the generation of the virtual machine snapshot (Poluri: column 8, lines 36-43, as for each replication generate replication information that is stored as replication metadata , the replication information may contain data about the replication, for example replication identification, timestamp, filenames, directory locations  and/or the directory path where the snapshots are stored, column 8, lines 60-61, replication metadata to the replication server which maintains a copy, Poluri:  column 9, lines 60-64, the snapshot process returns metadata about the snapshot to the 
and determining the consistency level of the virtual machine snapshot based on the backup log file, the consistency level indicating a matching degree between a state of a virtual machine represented by the virtual machine snapshot and an actual state of the virtual machine when the virtual machine snapshot is generated (Poluri: column 10, lines 1-8, as Server2 uses the replication metadata to load the snapshot form the storage system , perform the verification and send the verification result to the replication server . In one aspect, this verification process may include restoring or recreating a database that is the subject of a snapshot and a database consistency check).
	Poluri does not explicitly teach log file. Rees does teach this limitation at column 1, lines 47-50 as log files associated with client devices. The log files correspond to a record of activities associated with the client device and column 4, lines 45-50 as backup management system to manage restoration of user data from one or more logical data sites at one or more data centers to client devices. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Poluri system of performing data replication and generating metadata for the replicated copy (snapshot) and storing the metadata for later use by utilizing the Rees system of log file management using a log file to provide a record of user activities. One would have been motivated to make this modification because Poluri describes at column 5, lines 33-40 a replication process that produces metadata 

As per claim 10, same as claim arguments above and Poluri teaches:
The device according to Claim 9, wherein obtaining the backup log file of the virtual machine snapshot comprises:
 obtaining a log compressed file generated in association with the virtual machine snapshot and decompressing the log compressed file to obtain the backup log file (Rees: column 15, lines 25-30, as received log files may be encrypted and/or compressed. Decompression operations are carried out).

As per claim 11, same as claim arguments above and Poluri teaches The device according to Claim 9, wherein determining the consistency level of the virtual machine snapshot comprises:
determining at least one item in the backup log file that is associated with a write operation in the virtual machine backup process and determining the consistency level by determining whether contents corresponding to the at least one item are successfully backed up (Poluri: column 10, lines 1-8, as Server2 uses the replication metadata to load the snapshot form the storage system, perform the verification and send the verification result to the replication server. In one aspect, this verification process may include restoring or recreating a database that is the subject of a snapshot and a database consistency check).

As per claim 13, same as claim arguments above and Poluri teaches: The device according to Claim 9, wherein the method further comprises:
in response to failing to obtaining the backup log file successfully, determining the consistency level as a failure consistency level (Rees: column 15, lines 45-60, as decompression operations may sometimes fail to be successfully carried out and error messages may be produce to signal such failures).

As per claim 14, same as claim arguments above and Poluri teaches The device according to Claim 9, wherein the method further comprises:
performing, based on the consistency level, at least one of the following operations using the virtual machine snapshot: log truncation, cloud disaster recovery, and virtual machine recovery (Poluri: column 8, lines 36-46, as for each replication generate replication information that is stored as replication metadata , the replication information may contain data about the replication, for example replication identification, timestamp, filenames, directory locations  and/or the directory path where the snapshots are stored. The replication metadata may be used latter to restore the file system and/or portions thereof, for instance in case of a system crash, data corruption, virus, or similar occurrence).
As per claim 15, same as claim arguments above and Poluri teaches The device according to Claim 9, wherein the method further comprises:
receiving an indication that specifies an operation corresponding to a different consistency level, the operation comprising at least one of: log truncation, cloud disaster recovery, and virtual machine recovery and performing an operation corresponding to the determined consistency level of the virtual machine snapshot as specified in the indication (Poluri: column 10, lines 10-22, as storage objects other than data base similarity may the subject of snapshots and verification. For example, storage objects may include databases, other data containers, storage volumes, drive partitions, full drives and the like. The replication server marks snapshots as being verified, if the snapshot verifies by server2 or it can be rerun if needed. The status can be reported to interested client systems.). 
As per claim 16, same as claim arguments above and Poluri teaches The device according to Claim 9, wherein the method further comprises:
sending information on the consistency level to a user of the virtual machine (Poluri: column 10, lines 19-23, a The replication server marks snapshots as being verified, if the snapshot verifies by server2 or it can be rerun if needed. The status can be reported to interested client systems.). 
Claims 17-19 are rejected based on the same rationale as claims 1-3 above.

Claims 4,12,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poluri and Rees as applied to claims 3,11,19 above, and further in view of US 8321377 issued to Michael L, Michael.

As per claim 4, same as claim arguments above and Poluri and Rees teach: 
and in response to contents corresponding to all of the at least one item failing to be successfully backed up, determining the consistency level as a failure consistency level (Poluri: column 10, lines 19-23, a The replication server marks snapshots as being verified, if the snapshot was verified by server2, or it can record an error to have the snapshot invalidated or rerun if needed. The status can be reported to interested client systems.). Poluri and Rees do not explicitly teach in response to contents corresponding to all of the at least one item being successfully backed up, determining the consistency level as an application consistency level and 
in response to contents corresponding to part of the at least one item being successfully backed up, determining the consistency level as a file consistency level. Michael does teach in response to contents corresponding to all of the at least one item being successfully backed up, determining the consistency level as an application consistency level (Michael: Title: Creating Host-Level Application-Consistent Backups of Virtual Machines, column 6, lines 27-28, as “application-consistent” backup or snapshot. Other backup processes include file system and/or crash-consistent backup processes, column 8, lines 19, as for applications that are running, the application writer prepares the data store and ensures that no writes occur on the volume while the snapshot is being created. To make data on the disk consistent, the application writer might also flush the buffers to disk, or write out in-memory data to disk. Also provide information to include to restore files) and in response to contents corresponding to part of the at least one item being successfully backed up, determining the consistency level as a file consistency level (Michael: Title: Creating Host-Level Application-Consistent Backups of Virtual Machines, column 6, lines 27-28, as “application-consistent” backup or snapshot. Other backup processes include file system and/or crash-consistent backup processes). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Poluri and Rees system of performing data replication and generating metadata for the replicated copy (snapshot) and storing the metadata for later use by  utilizing the Michael’s consistency level to provide consistent backups of virtual machines. One would have been motivated to make this modification because Poluri describes at column 5, lines 33-40 a replication process that produces metadata 

Claim 12, 20 are rejected based on the same rationale as claim 4 above.

Response to Arguments
6.	Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. 
7.	Applicant argues prior art of record does not teach determine the consistency level of the virtual machine snapshot based on a backup log file. Applicant states as correctly asserted by the Examiner on page 4 of the Action, Poluri does not explicitly teach a log file. Accordingly, Poluri also does not teach using said log file to determine the consistency level of the virtual machine snapshot as is claimed in the independent claims.
Examiner finds  Poluri  teaches determining the consistency level of the virtual machine snapshot based on the backup …  file, the consistency level indicating a matching degree between a state of a virtual machine represented by the virtual machine snapshot and an actual state of the virtual machine when the virtual machine snapshot is generated (Poluri: column 10, lines 1-8, as Server2 uses the replication metadata to load the snapshot form the storage system , perform the log file. Rees does teach this limitation at column 1, lines 47-50 as log files associated with client devices. The log files correspond to a record of activities associated with the client device and column 4, lines 45-50 as backup management system to manage restoration of user data from one or more logical data sites at one or more data centers to client devices. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Poluri system of performing data replication and generating metadata for the replicated copy (snapshot) and storing the metadata for later use by utilizing the Rees system of log file management using a log file to provide a record of user activities. One would have been motivated to make this modification because Poluri describes at column 5, lines 33-40 a replication process that produces metadata information such as time stamp, file names, and/or location information and the metadata information and the images used to verify the replication operation. As such, providing a log file associated with client devices which correspond to a record of activities associated with the client device would provide more efficient and reliable data replication and to be used later to restore file system or portions thereof in case of a system crash, data corruption virus or similar occurrence as described by Poluri at column 8, lines 43-46.

	

8,	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Poluri system of performing data replication and generating metadata for the replicated copy (snapshot) and storing the metadata for later use by utilizing the Rees system of log file management using a log file to provide a record of user activities. One would have been motivated to make this modification because Poluri describes at column 5, lines 33-40 a replication process that produces metadata information such as time stamp, file names, and/or location information and the metadata information and the images used to verify the replication operation. As such, providing a log file associated with client devices which correspond to a record of activities associated with the client device would provide more efficient and reliable data replication and to be used later to restore file system or portions thereof in case of a system crash, data corruption virus or similar occurrence as described by Poluri at column 8, lines 43-46.

In response, Examiner cites Poluri as teaching determining the consistency level of the virtual machine snapshot based on the backup … file at column 10, lines 1-8, as Server2 uses the replication metadata to load the snapshot from the storage system, perform the verification and send the verification result to the replication server. In one aspect, this verification process may include restoring or recreating a database that is the subject of a snapshot and a database consistency check). Examiner cited Rees as teaching the log file at column 1, lines 47-50 as log files associated with client devices. The log files correspond to a record of activities associated with the client device and column 4, lines 45-50 as backup management system to manage restoration of user data from one or more logical data sites at one or more data centers to client devices. 
The rejection is maintained.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675.  The examiner can normally be reached on Monday 8am-4:00pm, T, TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        February 2, 2022
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167